United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-3743
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Allan Joseph Schaefer,                   *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: March 19, 2009
                                 Filed: March 24, 2009
                                  ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      In this direct criminal appeal, Allan Schaefer challenges the 92-month prison
sentence the district court1 imposed after he pleaded guilty to being a felon in
possession of a firearm and ammunition, in violation of 18 U.S.C. §§ 922(g)(1) and
924(a)(2). Schaefer challenges the court’s application of a 2-level enhancement for
possessing a stolen firearm, the court’s denial of his motion for a downward departure,
and the reasonableness of the sentence.



      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
       We conclude that the court did not err, much less plainly err, in applying the 2-
level enhancement because the firearm had been stolen. See U.S.S.G. § 2K2.1,
comment. (n.8(B)) (enhancement for stolen weapon applies whether or not defendant
knew or had reason to believe firearm was stolen); United States v. Pirani, 406 F.3d
543, 549 (8th Cir. 2005) (en banc) (to preserve error for appellate review, objection
must timely and clearly state grounds for objection; errors not properly preserved are
reviewed for plain error only).

      We further conclude that the district court’s denial of Schaefer’s motion for a
downward departure is unreviewable. See United States v. Frokjer, 415 F.3d 865, 875
(8th Cir. 2005) (district court’s discretionary decision not to depart downward is
unreviewable; declining to review defendant’s claim that she was entitled to departure
where court clearly recognized it had authority to depart and declined to exercise
authority).

       Finally, we conclude that the sentence is not unreasonable. See United States
v. Bonahoom, 484 F.3d 1003, 1005 (8th Cir. 2007) (per curiam) (reasonableness of
sentence is reviewed for abuse of discretion). The record shows that the court
properly considered various sentencing factors, including Schaefer’s extensive
criminal history, in imposing the within-Guidelines-range sentence. See 18 U.S.C.
§ 3553(a)(1) (nature and circumstances of offense and history and characteristics of
defendant), (2)(A) (need for sentence imposed to reflect seriousness of offense,
promote respect for law, and provide just punishment); United States v. Denton, 434
F.3d 1104, 1113 (8th Cir. 2006) (within-Guidelines-range sentence is presumptively
reasonable); see also Rita v. United States, 127 S. Ct. 2456, 2462-68 (2007) (allowing
appellate presumption of reasonableness). We find no indication that the court
overlooked a relevant factor, gave significant weight to an improper or irrelevant
factor, or misapplied the factors. See United States v. Haack, 403 F.3d 997, 1004 (8th
Cir. 2005).

      Accordingly, we affirm.
                     ______________________________

                                          -2-